Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 1 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 2 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 3 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 4 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 5 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 6 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 7 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 8 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 9 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 10 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 11 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 12 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 13 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 14 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 15 of 16
Case 16-51200   Doc 64-2   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Deed of
                           Trust - Exhibit B Page 16 of 16
